In an action to set aside certain provisions of the parties’ separation agreement and amendment thereto and for the sole custody of the parties’ son, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated October 14, 1986, which denied his motion for an order directing psychiatric and forensic evaluations of the parties.
Ordered that the order is affirmed, with costs.
The Supreme Court, Nassau County, did not abuse its discretion by denying the plaintiff husband’s motion. The plaintiff’s contentions concerning his reasons for bringing this action, inter alia, to obtain a change of custody of the parties’ son, do not include factual allegations which would warrant the ordering of psychiatric and forensic evaluations of the parties at this juncture in the proceedings. Niehoff, J. P., Lawrence, Weinstein and Kunzeman, JJ., concur.